Citation Nr: 0431919	
Decision Date: 12/02/04    Archive Date: 12/14/04

DOCKET NO.  03-17 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an effective date prior to November 18, 
1996, for the grant of service connection for anxiety 
disorder. 

2.  Entitlement to an increased evaluation for anxiety 
disorder, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel

INTRODUCTION

The veteran served on active duty from October 1958 to August 
1961.

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of 
August 2001, by the New Orleans, Louisiana Regional Office 
(RO), which denied the veteran's claim for a rating in excess 
of 50 percent for anxiety disorder; that rating decision also 
denied entitlement to an effective date earlier than November 
18, 1996, for the grant of service connection for anxiety 
disorder.  The veteran perfected a timely appeal to that 
decision.  

On February 4, 2004, the veteran appeared in New Orleans, 
Louisiana for a videoconference hearing before the 
undersigned Acting Veterans Law Judge in lieu of a Travel 
Board hearing.  38 C.F.R. § 20.700(e) (2003).  A transcript 
of that hearing is of record.  

For reasons that will be set forth below, the issue of 
entitlement to an initial rating in excess of 50 percent for 
anxiety disorder will be addressed in the REMAND following 
the ORDER.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim for an earlier effective 
date for the grant of service connection for anxiety disorder 
has been obtained by the RO to the extent possible.  

2.  The veteran's initial claim for service connection for a 
psychiatric disorder (VA Form 21-526) was received at the RO 
on November 18, 1996, more than one year after he was 
separated from active service.  

3.  In an August 2001 rating decision, the RO granted service 
connection for anxiety disorder effective from November 18, 
1996.  

4.  The record does not establish that there was an informal 
claim, formal claim, or written intent to file a claim for 
service connection for a psychiatric disorder prior to 
November 18, 1996.  


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to 
November 18, 1996, for a grant of service connection for 
anxiety disorder have not been met.  38 U.S.C.A. §§ 5101(a), 
5107, 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  In addition, 
VA promulgated regulations to implement the provisions of the 
law.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of the information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

Initially, the Board notes that the VA General Counsel has 
held that the notice and duty to assist provisions of the 
VCAA are not applicable to a claim, where that claim cannot 
be substantiated because there is no legal basis for the 
claim or because undisputed facts render the claimant 
ineligible for the claimed benefit.  See VAOPGCPREC 5-2004.  
The Board also notes that the VA General Counsel has held 
that the notice provisions of the VCAA are not applicable to 
earlier effective date claims, where VCAA notice has already 
been provided.  See VAOPGCPREC 8-2003 (holding that "[i]f, 
in response to notice of its decision on a claim for which VA 
has already given the section 5103(a) notice, VA receives a 
notice of disagreement that raises a new issue, section 
7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue").  Here, because the VCAA was not 
enacted until after service connection was awarded, the 
present claim is governed by VAOPGCPREC 5-2004, not 
VAOPGCPREC 8-2003.  

In this case, there is no possibility that any evidence could 
be obtained that would be relevant to the legal questions 
involved.  In other words, there is no evidence that could be 
obtained that would have any effect on the outcome of this 
claim.  

There is, by law, no additional relevant evidence to be 
obtained with a claim for an earlier effective date involving 
a grant of service connection as the effective date can be no 
earlier than the date of receipt of the claim.  As discussed 
more fully below, the effective date of an evaluation and an 
award of compensation based on an original, or reopened, 
claim "will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later."  38 C.F.R. 
§ 3.400 (2004).  Therefore, even if evidence did exist pre-
dating the claim that showed service connection was warranted 
for the claimed condition, it is legally impossible to get an 
effective date any earlier than the date the claim was 
ultimately received.  


II.  Factual Background.

The record indicates that the veteran had active military 
service from October 1958 to August 1961.  The veteran's 
initial application for VA compensation (VA Form 21-526) was 
dated November 13, 1996, and was received at the RO on 
November 18, 1996.  On this application, the veteran reported 
that he had not filed any previous claim with VA.  In 
conjunction with his claim, the veteran was afforded a VA 
examination in January 1997, at which time he reported that 
he was a communication specialist and analyst in service 
intercepting and deciphering North Korean communications.  He 
spent much of his time and effort figuring out how to avoid 
standing guard duty.  After service, he was unable to 
concentrate.  He opened a Pub/canoe rental business, and 
worked there from 1967 to 1982, when he accidentally killed a 
college student who was working at the Pub.  As a result of 
that incident, he was imprisoned from 1983 to 1992, during 
which time the Pub went out of business.  The veteran 
indicated that he had difficulty dealing with stress.  He was 
troubled by depression; however, he was not 
despondent/suicidal.  Following a mental status examination, 
the veteran was diagnosed with anxiety disorder, with some 
symptoms of PTSD and somatic worries; the global assessment 
of functioning was 45.  

By a rating action of March 1997, the RO granted service 
connection for anxiety disorder, and assigned a 50 percent 
disability rating, effective November 18, 1996.  

In a statement in support of claim (VA Form 21-4138), 
received in May 2001, the veteran maintained that he should 
be granted service connection for anxiety disorder, 
retroactive to June 7, 1960, the date of the service medical 
records noted "a good picture of anxiety associated with 
duty."  


III.  Legal analysis.

Except as otherwise provided by law, the effective date of an 
award based on an original claim shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application therefor.  38 U.S.C.A. § 5110(a) 
(West 2002).  This statutory provision is implemented by a 
regulation which provides that the effective date for 
disability compensation will be the date of receipt of the 
claim or the date the entitlement arose, whichever is later.  
38 C.F.R. § 3.400.  The date of entitlement to an award of 
service connection will be the day following separation from 
active service or the date entitlement arose if the claim is 
received within one year after separation from service; 
otherwise, it will be the date of receipt of the claim, or 
the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i) (2004).  

A specific claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151 (2004).  A claim is a formal or 
informal communication, in writing, requesting a 
determination of entitlement or evidencing a belief in 
entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2004).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year 
after the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155 (2004).  See Norris v. West, 12 
Vet. App. 413, 421 (1999), distinguishing between an original 
claim and a claim for increased rating, the latter of which 
may be initiated by a medical examination or hospitalization, 
under 38 C.F.R. § 3.157 (2004).  

Based upon a complete review of the evidence on file, the 
Board finds that the effective date of November 18, 1996, is 
the earliest effective date assignable for service connection 
for anxiety disorder, as a matter of law.  The date of 
receipt of the veteran's original claim seeking service 
connection for this disorder was more than one year after his 
separation from service in August 1961.  Accordingly, the 
applicable regulation dictates that the effective date is the 
date of receipt of the claim, or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i).  

While entitlement could be shown to be the date of onset, the 
"later" event in this case is the date of receipt of the 
claim.  See Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 
1998), to the effect that "a claim must be filed in order for 
any type of benefit to be paid."  

As to whether a claim was received earlier than November 18, 
1996, the Board finds no evidence of there being such a 
claim.  The provisions of 38 U.S.C.A. § 5110 refer to the 
date an "application" is received.  Application' is not 
defined in the statute.  However, in the regulations, 'claim' 
and 'application' are considered equivalent and are defined 
broadly to include a formal or informal communication in 
writing requesting a determination of entitlement, or 
evidencing a belief in entitlement, to a benefit.  Servello 
v. Derwinski, 3 Vet. App. 196, 198 (1992) (citing 38 C.F.R. 
§ 3.1(p)).  In the veteran's case, no such communication was 
received until November 18, 1996.  As noted above, on his 
application for benefits, received in November 1996, the 
veteran indicated that he had not previously filed a claim 
with the VA.  

The veteran contends that the effective date should be June 
1960, the date a clinical treatment report noted a finding of 
good picture of anxiety associated with duty.  Alternatively, 
the veteran believes that the grant of service connection 
should be effective the date following his separation from 
service. 

The Board is constrained by the law and regulations made by 
the Congress governing the establishment of effective dates 
for the award of compensation.  Although the veteran received 
clinical attention for complaints of anxiety in service, 
there is no evidence on file that reflects that the veteran 
filed a claim for compensation for an anxiety disorder prior 
to the claim being received by VA on November 18, 1996.  On 
this application for compensation, the veteran specifically 
stated that he had not filed a prior claim with VA.  There is 
certainly no evidence of a written communication seeking 
service connection for a psychiatric disorder on file prior 
to the date of receipt of the formal claim received on 
November 18, 1996.  38 C.F.R. § 3.1(p).  

Thus, notwithstanding the veteran's assertions as to why an 
earlier effective date should be assigned, the fact remains 
that the veteran first filed a claim for service connection 
for a psychiatric disorder on November 18, 1996 (which he 
does not dispute); hence, that is the effective date that 
must be assigned.  The pertinent legal authority governing 
effective dates is clear and specific, and the Board is bound 
by it.  As there is no legal basis for assignment of any 
earlier effective date, the claim on appeal must be denied.  
Where, as here, the law and not the evidence is dispositive, 
the appeal must be terminated or denied as without legal 
merit.  See 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. 
§ 3.400 (2004); See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

ORDER

An effective date prior to November 18, 1996, for the grant 
of service connection for anxiety disorder is denied.  


REMAND

As noted above, the VCAA requires that VA must provide notice 
that informs the claimant (1) of the information and evidence 
not of record that is necessary to substantiate the claim, 
(2) of the information and evidence that VA will seek to 
provide, and (3) of the information and evidence that the 
claimant is expected to provide.  Furthermore, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In this case, the veteran essentially contends that his 
service-connected anxiety is worse than reflected by the 50 
percent disability rating currently assigned.  At his hearing 
in February 2004, the veteran indicated that he was receiving 
treatment at the VA medical center in Lafayette, Louisiana 
every six months.  The veteran indicated that he was having 
problems with forgetfulness, irritability and difficulty 
concentrating.  The veteran also reported difficulty 
sleeping.  The veteran indicated that his last flare-up 
occurred following the September 2001 terror attack, when he 
was hospitalized for 6 days.  The veteran testified that his 
anxiety has worsened as manifested by the increased dosage of 
medication prescribed by his doctor.  

As reported above, at his February 2004 videoconference 
hearing before the undersigned, the veteran testified that he 
was being seen every six months for psychiatric treatment and 
evaluation at the VA Outpatient Clinic in Lafayette, 
Louisiana, and the representative requested that those 
records be obtained and reviewed.  However, a review of the 
evidence of record discloses no medical records dated 
subsequent to October 2001.  Accordingly, the RO should 
obtain relevant VA records dated thereafter.  This action is 
required not only by the Veterans Claims Assistance Act of 
2000 (VCAA), but also by the United States Court of Appeals 
for Veterans Claims (Court).  VA is deemed to have 
constructive knowledge of documents that are generated by VA 
agents or employees, including VA physicians.  Bell v. 
Derwinski, 2 Vet. App. 611, 612-13 (1992).  If those 
documents predate a Board decision on appeal, are within VA's 
control, and could reasonably be expected to be part of the 
record, then "such documents are, in contemplation of law, 
before the Secretary and the Board and should be included in 
the record."  Id. at 613; see also Dunn v. West, 11 Vet. App. 
462, 466 (1998) (when outstanding VA records could be 
determinative of the claim, a remand for readjudication is in 
order).  

When, as here, the veteran alleges that his disability has 
worsened, a new examination is required if there is 
insufficient evidence of record to make this determination.  
See Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  Since the 
veteran was last examined for compensation purposes in 2001, 
another examination is needed to determine the current 
severity of his anxiety disorder.  See 38 U.S.C.A. 
§ 5103A(d); see also Green v. Derwinski, 1 Vet. App. 121 
(1991).  The more recent progress notes do not contain 
sufficient information to properly rate this disability.  See 
Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993) (citing 
Proscelle v. Derwinski, 2 Vet. App 629 (1992)) (when the 
available evidence is too old for an adequate evaluation of 
the veteran's current condition, VA's duty to assist includes 
providing a new examination).  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to her claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the AMC in Washington, D.C., for the 
following actions:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records referable to treatment 
for his anxiety disorder.  After securing 
any necessary authorization or medical 
releases, the RO should request and 
associate with the claims file copies of 
the veteran's complete treatment reports.  
Regardless of the veteran's response, the 
RO should obtain all outstanding VA 
records and treatment notes from the VA 
outpatient clinic in Lafayette, 
Louisiana.  The RO should advise the 
veteran of any records it is unable to 
obtain.  

2.  The veteran should be afforded a VA 
psychiatric examination to determine the 
nature and severity of his service-
connected anxiety disorder.  The claims 
folder and a copy of this REMAND must be 
made available to the examiner and 
reviewed in conjunction with the 
examination.  The examiner must annotate 
the examination report that the claims 
file was in fact made available for 
review.  Such tests as the examining 
physician deems necessary should be 
performed.  The examiner should also 
provide an opinion concerning the current 
degree of social and industrial 
impairment resulting from the service-
connected anxiety disorder, to include 
whether it renders the veteran 
unemployable. In addition, the examiner 
should provide a GAF score with an 
explanation of the significance of the 
score assigned.

Any opinions expressed by the examiner 
must be accompanied by a competent 
rationale.  

3.  After completion of the above 
evidentiary development, the RO should 
readjudicate the veteran's claim.  If the 
decision remains adverse to the veteran, 
both he and his representative should be 
furnished a Supplemental Statement of the 
Case (SSOC), which includes a summary of 
additional evidence submitted and any 
additional applicable laws and 
regulations.  This document should 
include detailed reasons and bases for 
the decision reached.  The veteran and 
his representative should be provided an 
appropriate opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The purposes of this REMAND are to 
further develop the record and to accord the veteran due 
process of law.  By this REMAND, the Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  No action is required of the 
veteran until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	CHRISTOPHER J. GEARIN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




